Title: From George Washington to Major General John Sullivan, 23 May 1777
From: Washington, George
To: Sullivan, John

 

Dear Sir
Morris Town 23rd May 1777.

Your favour of Yesterday I have received this morning. As Genl Greene is gone down, with an intention to collect his Division and I dont know what advances he may have made in it, I could not with propriety agree to the change you mention without his approbation; I have wrote to him signifying my assent and desiring him to give you his sentiments upon the occasion. If I have made a mistake in the allotment of Richardson’s Regiment, it will be supplied by another from Maryland, as the Number is right.
Upon examining the Works thrown up by the Enemy about your Post, if you find any alteration or Improvement necessary, it will not be amiss to employ some hands about it, not that I would mean it as a place of defence, except in case of a sudden attack, at which time the works might be of Service.
I would call your attention particularly, to the daily Manœuvring and Disciplining all the Troops off duty, and recommend that the Rolls may be regularly called at least twice a day; this, if properly attended to, will be productive of very good Consequences; as it will keep both men and Officers Active and intent on their duty, and prevent Idleness and Dissipation, which are too frequently and fatally attended by Desertion. I am &ca

G. Washington

